NUMBER 13-21-00389-CR

                             COURT OF APPEALS

                    THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI – EDINBURG


JOHN VALENZUELA,                                                              Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 117th District Court
                          of Nueces County, Texas.


               ORDER TO FILE REPORTER’S RECORD

 Before Chief Justice Contreras and Justices Benavides and Tijerina
                         Order Per Curiam

       This cause is before the Court on the reporter’s failure to file the record by May 2,

2022, and the reporter’s request for an extension of time until June 3, 2022. The reporter’s

record in this matter was originally due on January 4, 2022. While the record was originally

due January 4, 2022, the designation of the record was not received by the reporter until

January 11, 2022.
       The reporter has previously requested and received two extensions of time to file

the record. The Court, having fully examined and considered the extensions previously

granted in this cause, is of the opinion that, in the interest of justice, an order should be

entered.

       Reporter, Ms. JoAnna Farias, is hereby ORDERED to file the reporter’s record in

this Court no later than 5:00 p.m. on June 3, 2022. No further motions for extension of

time will be entertained by the Court. Failure of the reporter to file the record by the date

and time herein set forth shall result in the issuance of an order to show cause.



                                                         PER CURIAM


Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
9th day of May, 2022.




                                             2